Name: 2009/30/EC: Decision of the European Parliament and of the Council of 14Ã January 2009 appointing the European Data Protection Supervisor and the Assistant Supervisor
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2009-01-16

 16.1.2009 EN Official Journal of the European Union L 11/83 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 January 2009 appointing the European Data Protection Supervisor and the Assistant Supervisor (2009/30/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (1), and in particular Article 42(1) thereof, Having regard to the proposal of a list of candidates drawn up by the Commission on 21 October 2008, in accordance with Article 42(1) of Regulation (EC) No 45/2001, following a public call for candidates, with a view to the appointment of the European Data Protection Supervisor and the Assistant Supervisor, Whereas the European Data Protection Supervisor and the Assistant Supervisor must be appointed by common accord between the European Parliament and the Council, for a period of five years from 17 January 2009, HAVE DECIDED AS FOLLOWS: Article 1 The following are appointed for the period from 17 January 2009 to 16 January 2014:  European Data Protection Supervisor: Peter HUSTINX,  Assistant Supervisor: Giovanni BUTTARELLI. Article 2 This Decision shall take effect from the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 14 January 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President A. VONDRA (1) OJ L 8, 12.1.2001, p. 1.